DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9 February 2022 has been entered.	
Specification
The disclosure is objected to because of the following informalities: The specification originally received on 12 November 2015 does not distinctively show the Brief Summary of the Invention section. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The claims 1, 2, 5 and 23-25 describe a 3D printed attachment material positioned within the well portion. However, the specification lacks a description that the attachment material that is positioned within the well portion is from a 3D printed material.
Examiner’s note – the specification of the present application describes that the 3D printer and the 3D printing material is used to form dental molds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 20020106604 A1) in view of Cinader et al. (WO 2016148961 A1), in further view of Schinhammer (US 4094068 A).
[AltContent: ][AltContent: textbox (Conformal surface shaped)][AltContent: arrow][AltContent: textbox (Body)]
    PNG
    media_image1.png
    233
    252
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    285
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Orthodontic attachment)]
    PNG
    media_image3.png
    196
    193
    media_image3.png
    Greyscale

Regarding claims 1, 2 and 23, Phan et al. discloses an attachment formation structure system (see Fig. 14A and 14B above), including: 
a body (see 105 in the annotated Fig. 14A and 14B above) including a conformal surface shaped and configured to conform to contours of a buccal exterior surface of a tooth (see annotated Fig. 14A and 14B above), the body (105) including a well portion (302) having a shape and orientation for forming an orthodontic attachment at a specified location on the buccal exterior surface of the tooth (see annotated Fig. 14A-14C above), 
an attachment material (400) positioned within the well portion configured to form the orthodontic attachment (100) on the tooth (for claim 1), and 
the well portion (302) allows the attachment material (400) to be placed in contact with the buccal exterior surface of the tooth when the body is positioned on a patient's teeth (for claim 2).
However, Phan et al. does not disclose a 3D printed attachment material positioned within the well portion and configured to form the orthodontic attachment on the tooth; and a release liner covering the well portion to retain the 3D printed attachment material within the well portion (for claim 1); the use of 3D printed attachment material within the well, to be placed in contact with the buccal exterior surface of the tooth when the body is positioned on a patient's teeth (for claim 2); and wherein the 3D printed  attachment material is sufficiently rigid to maintain a specified shape within the well portion (for claim 23).

    PNG
    media_image4.png
    338
    467
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Anchor)]

    PNG
    media_image5.png
    247
    353
    media_image5.png
    Greyscale

Cinader et al. teaches an orthodontic appliance including an anchor (30) manufactured using 3D printing technology. Therefore, said anchor is made with 3D printing material (see page 16, lines 31-32). Said anchor is configured to engage a coupling (24) in order to apply force to the tooth. In order for the anchor (3) to apply force to the tooth the shape of the anchor is maintain during its use.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment material that is positioned within the well of Phan, with the 3D printing material of the orthodontic anchor of Cinader, in order to be able to make a custom rigid orthodontic attachment including a specific shape specialized to conform to the surface of each tooth that is attached of each particular patient in order to apply the specified force to the tooth. 
However, Phan/Cinader does not disclose a release liner covering the well portion to retain the 3D printed attachment material within the well portion.
[AltContent: arrow][AltContent: textbox (Adhesive layer)][AltContent: arrow][AltContent: textbox (Attachment material)][AltContent: arrow][AltContent: textbox (Body)]
    PNG
    media_image6.png
    118
    393
    media_image6.png
    Greyscale


Schinhammer teaches an orthodontic assembly including a body (9) conforming to a tooth, and having a well portion (10) receiving an attachment material (1) therein (see annotated Fig. 4 above). Furthermore, it is used a release liner (8) covering the well portion (10) to retain the attachment material (1) within the well portion (10) (see annotated Fig. 4). The release liner 8 covering the layer of adhesive (7) that is shown to conform to a shape of the buccal exterior surface of a tooth Z (see Fig. 4 above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surrounding of the 3D attachment material of Phan/Cinader, with the release liner covering the well portion as taught by Schinhammer, in order to retain and seal the attachment material from air exposure and contamination as until ready to use and wherein the release liner conforms to the buccal surface of the tooth.
Regarding claims 7 and 8, Phan/Cinader/Schinhammer discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Phan discloses that least a portion of the body is made of a light transmissive material to allow light from a light source to cure a light curable material in contact with the tooth (for claim 7); at least a portion of the body is made of a transparent material that is transparent to visible light (for claim 8) (see Fig. 14D, [0007] - where the body 105 is made of material that is transparent to transmit light 402). 
 Regarding claim 22, Phan/Cinader/Schinhammer discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Phan discloses that the body is constructed of a flexible (elastic) material that is configured to bend against the buccal exterior surface of the tooth (see [0006]).  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable under Phan et al. (US 20020106604 A1) in view of Cinader et al. (WO 2016148961 A1) (aka Cinader’961), in further view of Schinhammer (US 4094068 A), and further in view of Cinader (US 20080233530 A1) (aka Cinader’560).
Regarding claim 5, Phan/Cinader’961/Schinhammer discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Phan/Cinader/Schinhammer does not disclose that the body further includes a light curable adhesive material on a surface of the 3D printed attachment material for attaching the orthodontic attachment to the tooth.  
Regarding claim 6, Phan/Cinader/Schinhammer discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Phan/Cinader/Schinhammer does not disclose that the light curable adhesive material is an attachment composite material.  
[AltContent: ][AltContent: textbox (Well portion)][AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow][AltContent: textbox (Attachment material)][AltContent: arrow][AltContent: textbox (Light curable adhesive material)]
    PNG
    media_image7.png
    483
    332
    media_image7.png
    Greyscale

Cinader’560 teaches an attachment formation structure system (88) including a body (86), a well portion within the body for placement of an attachment material (46), a light curable (photocurable) adhesive material (92) spread on the surface of the attachment material (46) facing the tooth (90) (see annotated Fig. 23 above and [0068] and [0143]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the attachment material facing the tooth of Phan/Cinader’961, with the light curable (photocurable) adhesive material of Cinader’560, in order to be able to attach the attachment material to the tooth independently of the engagement made by the body, in this way forming an anchor between the body and tooth. 
Claims 9, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable under Phan et al. (US 20020106604 A1) in view of Cinader (US 20080233530 A1), and further in view of Schinhammer (US 4094068 A).
Regarding claims 9, 12 and 13, Phan discloses an attachment formation structure system utilized in conjunction with a dental appliance to apply forces to reposition one or more teeth, the attachment formation structure system including: 
a body (see 105 in the annotated Fig. 14A and 14B above) including a conformal surface shaped to conform to contours of an exterior surface of a tooth (see annotated Fig. 14A and 14B above), the body (105) including a well portion (302) having a  an attachment material (400) therein, wherein the well portion (302) has a shape and orientation for forming an orthodontic attachment (100) using the attachment material (400) at a specified location on the exterior surface of the tooth (see annotated Fig. 14A-14C above).
However, Phan does not disclose an outer surface of the attachment material includes a layer of adhesive material that is configured to bond the orthodontic attachment to the exterior surface of the tooth, and a release liner covering the well portion to retain the layer of adhesive material and the attachment material within the well portion (for claim 9); the layer of adhesive material is made of a light curable adhesive material (for claim 12); and the light curable adhesive material is in contact with the release liner (for claim 13).  
Cinader teaches an attachment formation structure system (88) including a body (86), a well portion within the body for placement of an attachment material (46), a layer of light curable (photocurable) adhesive material (92) spread on the surface of the attachment material (46) facing the tooth (90) (see annotated Fig. 23 above and [0068] and [0143]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the attachment material facing the tooth of Phan, with the layer of light curable (photocurable) adhesive material of Cinader, in order to be able to attach the attachment material to the tooth independently of the engagement made by the body, in this way forming an anchor between the body and tooth. 
However, Phan/Cinader does not disclose a release liner covering the well portion to retain the layer of adhesive material and the attachment material within the well portion.  
Schinhammer teaches an orthodontic assembly including a body (9) conforming to a tooth, and having a well portion (10) receiving an attachment material (1) therein (see annotated Fig. 4 above). Furthermore, it is used a release liner (8) covering the well portion (10) to retain the attachment material (1) within the well portion (10) (see annotated Fig. 4). The release liner 8 covering the layer of adhesive (7) that is shown to conform to a shape of the buccal exterior surface of a tooth Z (see Fig. 4 above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surrounding of the 3D attachment material of Phan/Cinader, with the release liner covering the well portion and the adhesive of Schinhammer, in order to retain and seal the adhesives and attachment material from air exposure and contamination until is ready to use, and due to the release liner conforms to the adhesive, it also conforms to the buccal surface of the tooth.
Regarding claim 14, Phan/Cinader/Schinhammer discloses the claimed invention substantially as claimed, as set forth above for claim 9, and where Phan discloses that the conformal surface is shaped to conform to contours of an exterior surface of a second tooth (see Fig. 14B above).  
[AltContent: ][AltContent: textbox (Orthodontic attachment )][AltContent: arrow][AltContent: textbox (Orthodontic attachment )][AltContent: arrow][AltContent: arrow][AltContent: textbox (First well and second well)][AltContent: arrow][AltContent: textbox (Body)]
    PNG
    media_image8.png
    319
    352
    media_image8.png
    Greyscale

Regarding claim 15, Phan/Cinader/Schinhammer discloses the claimed invention substantially as claimed, as set forth above for claim 4, and where Phan discloses that the body includes a second well portion shaped to accommodate a second attachment material configured to form a second orthodontic attachment (101) on the exterior surface of the second tooth (see annotated Fig. 7 above).  
Regarding claims 16 and 17, Phan discloses an attachment formation apparatus utilized in conjunction with a dental positioning appliance to apply forces to reposition one or more teeth, the attachment formation apparatus including: 
a body (see 105 in the annotated Fig. 14A and 14B above) including a conformal surface shaped and configured to conform to contours of a buccal exterior surface of a tooth, the body including a well portion (302) having a shape and an orientation for forming an orthodontic attachment at a specified location on the buccal exterior surface of the tooth (see annotated Fig. 14A-14C above); 
an attachment material (400) positioned within the well portion (302) and configured to form the orthodontic attachment (100) on the tooth.
However, Phan does not disclose an outer surface of the attachment material includes a layer of adhesive material that is configured to bond the orthodontic attachment to the buccal exterior surface of the tooth; and a release liner covering the well portion to retain the layer of adhesive material and the attachment material within the well portion, wherein the release liner conforms to a shape of the buccal exterior surface of the tooth (for claim 16); the body further includes a light curable adhesive material on a surface of the attachment material for attaching the attachment material to the tooth (for claim 17).  
Cinader teaches an attachment formation structure system (88) including a body (86), a well portion within the body for placement of an attachment material (46), a layer of light curable (photocurable) adhesive material (92) spread on the surface of the attachment material (46) facing the tooth (90) (see annotated Fig. 23 above and [0068] and [0143]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the attachment material facing the tooth of Phan, with the layer of light curable (photocurable) adhesive material of Cinader, in order to be able to attach the attachment material to the tooth independently of the engagement made by the body, in this way forming an anchor between the body and tooth. 
However, Phan/Cinader does not disclose a release liner covering the well portion to retain the layer of adhesive material and the attachment material within the well portion.  
Schinhammer teaches an orthodontic assembly including a body (9) conforming to a tooth, and having a well portion (10) receiving an attachment material (1) therein (see annotated Fig. 4 above). Furthermore, it is used a release liner (8) covering the well portion (10) to retain the attachment material (1) within the well portion (10) (see annotated Fig. 4). The release liner 8 covering the layer of adhesive (7) that is shown to conform to a shape of the buccal exterior surface of a tooth Z (see Fig. 4 above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surrounding of the 3D attachment material of Phan/Cinader, with the release liner covering the well portion and the adhesive of Schinhammer, in order to retain and seal the adhesives and attachment material from air exposure and contamination until is ready to use, and due to the release liner conforms to the adhesive, it also conforms to the buccal surface of the tooth.
Regarding claims 19 and 20, Phan/Cinader/Schinhammer discloses the claimed invention substantially as claimed, as set forth above for claim 16, and where Phan discloses that at least a portion of the body is made of an ultraviolet (UV) light transmissive material to allow UV light from a light source to cure a UV light curable material in contact with the buccal exterior surface of the tooth (for claim 19); and that wherein at least a portion of the body is made of a light transmissive material to allow light from a light source to cure a light curable material in contact with the tooth and wherein the light transmissive material is configured to manipulate the light using one or more optical properties (see Fig. 14D, [0007] - where the body 105 is made of material that is transparent to transmit light 402).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable under Phan et al. (US 20020106604 A1) in view of Cinader et al. (WO 2016148961 A1), in further view of Schinhammer (US 4094068 A), and further in view of Wen et al. (WO 2006050452 A2).  
Regarding claim 21, Phan disclose an attachment formation structure system utilized in conjunction with a dental positioning appliance to apply forces to reposition one or more teeth, the attachment formation structure system including: 
a body (see 105 in the annotated Fig. 14A and 14B above) including: 
a conformal surface shaped and configured to be positioned against and conform to contours of a buccal exterior surface of a tooth (see annotated Fig. 14A above); 
a well portion (302) having an attachment material (400) therein and a shape and an orientation for forming an orthodontic attachment (100) from the attachment material at a specified location on the buccal exterior surface of the tooth (see annotated Fig. 14A-14C).
However, Phan does not disclose a release liner covering the well portion to retain the attachment material within the well portion; and wherein the body includes a first segment coupled to a second segment at a score line therebetween, wherein the score line is configured to allow removal of the first segment from the one or more teeth while the second segment remains on the one or more teeth.  
 Schinhammer teaches an orthodontic assembly including a body (9) conforming to a tooth, and having a well portion (10) receiving an attachment material (1) therein (see annotated Fig. 4 above). Furthermore, it is used a release liner (8) covering the well portion (10) to retain the attachment material (1) within the well portion (10) (see annotated Fig. 4). The release liner 8 covering the layer of adhesive (7) that is shown to conform to a shape of the buccal exterior surface of a tooth Z (see Fig. 4 above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surrounding of the 3D attachment material of Phan/Schinhammer, with the release liner covering the well portion and the adhesive of Schinhammer, in order to retain and seal the adhesives and attachment material from air exposure and contamination until is ready to use, and due to the release liner conforms to the adhesive, it also conforms to the buccal surface of the tooth.
However, Phan/ Schinhammer does not disclose that wherein the body includes a first segment coupled to a second segment at a score line therebetween, wherein the score line is configured to allow removal of the first segment from the one or more teeth while the second segment remains on the one or more teeth.  
Wen et al. teaches an aligner system (8600) including body formed from of a plurality of segments (8610, 8620, 8630), each segment configured to engage a tooth, where each segment are attached and separable from each other by a plurality of score lines (3850) (see annotated Fig. 121B above and [0644] – “different aligner components 8610, 8620, 8630 can be attached or plugged into each other at joining features 8650 that can be pins, registration slot”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Phan/Schinhammer, with the score lines of Wen, in order to attach other segments of the body or to detach one or more segments from the body if needed.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable under Phan et al. (US 20020106604 A1) in view of Cinader et al. (WO 2016148961 A1), in further view of Schinhammer (US 4094068 A), and further in view of Wen et al. (WO 2006050452 A2).  
Regarding claim 26, Phan/Cinader/Schinhammer discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Phan/Cinader/Schinhammer does not disclose that the body includes multiple segments that are separatable by one or more score lines, wherein the one or more score lines is configured to allow removal of at least a first segment of the multiple segments from one or more teeth while a second segment of the multiple segments remains on the one or more teeth.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Score Lines)][AltContent: textbox (Segments)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Body)]
    PNG
    media_image9.png
    226
    295
    media_image9.png
    Greyscale

Wen et al. teaches an aligner system (8600) including body formed from of a plurality of segments (8610, 8620, 8630), each segment configured to engage a tooth, where each segment are attached and separable from each other by a plurality of score lines (3850) (see annotated Fig. 121B above and [0644] – “different aligner components 8610, 8620, 8630 can be attached or plugged into each other at joining features 8650 that can be pins, registration slot”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Phan/Cinader/Schinhammer, with the score lines of Wen, in order to attach other segments of the body or to detach one or more segments from the body if needed. 
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24 and 25, the limitation of having a 3D printed attachment material directly fabricated within the well portion (for claim 24); and 3D printed attachment material is directly fabricated with one or both of the body and the release liner (for claim 25), are not found in the prior art of Phan, Cinader’961, Schinhammer, Cinader ’560 and Wen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772